DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 16 April 2021.
Claims 1-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 & 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. US 2018/0018723 A1, hereafter Nagla and in further view of Alvarez et al. US 2018/0091596 A1, hereafter Alvarez.
Claim 1, 9 & 18
Nagla discloses:
receiving, from a manufacturer of a vehicle, a public key corresponding to the vehicle and generated by the manufacturer (para. 0159, 0185 & 0210); 
publishing, via one or more processors, the public key to a blockchain operated by nodes on a distributed network, the blockchain tracking the vehicle by Vehicle Identification Number (VIN ) (para. 0159, 0185 & 0210); 
a network interface configured to interface with one or more processors; a memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors; and the one or more processors configured to interface with the memory and configured to: receive a claim of a loss relating to a vehicle, the vehicle having a Vehicle Identification Number (VIN) (para. 0098 & 0101);
receiving a claim for a loss relating to a vehicle, the vehicle having a Vehicle Identification Number (VIN) (para. 0014, 0028 & 0054);
determining an estimated value of the vehicle based on the status information of the vehicle (para. 0142, 0144);
determining whether the vehicle is a total loss based upon the estimated value of the vehicle (para. 0014, 0028 & 0054); and
in response to the verification, initiating a payment to a person in at least partial compensation for the total loss (para. 0133, 00139 & 0140).
Nagala does not disclose the following, however Alvarez does:
receiving, via the one or more processors, a vehicle status message associated with the vehicle and a VIN of the vehicle, wherein the vehicle status message is (i) generated by a vehicle node based upon data written to a vehicle bus network, and (ii) encrypted based upon a private key corresponding to the public key generated by the manufacturer (para. 0015, 0017, 0018 & 0033); 
based upon the public key,  verifying, via the one or more processors, the vehicle status message (para. 0024 & 0037); 
in response to the verification, broadcasting, via the one or more processors, an update to the blockchain to the nodes on the distributed network, the update including the vehicle status message (para. 0015, 0017, 0018 & 0033);
access the blockchain using the VIN as a search parameter to collect VIN lifecycle information relating to the vehicle, wherein the VIN lifecycle information includes a vehicle status message (i) generated by a vehicle node based upon data written to a vehicle bus network, and (ii) encrypted based upon a private key corresponding to the public key generated by the manufacturer (para. 0015, 0017, 0018 & 0033); and
 based upon the public key, verify the vehicle status message (para. 0024 & 0037); 
in response to the verification, determine whether the vehicle is a total loss at least in part on the VIN lifecycle information relating to the vehicle (para. 0015, 0017, 0018 & 0033).
accessing a vehicle profile of the vehicle on a blockchain by VIN, the vehicle profile including status information of the vehicle, wherein the status information includes a vehicle status message (1) generated by a vehicle node based upon data written to a vehicle bus network, and (ii) encrypted based upon a private key corresponding to the public key generated by the manufacturer (para. 0015, 0017, 0018 & 0033);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Alvarez with the technique of Nagla to provide secure mechanisms for collection and processing of motor vehicle telematics data (Alvarez para. 0013).  Therefore, the design incentives of providing secure mechanisms for collection and processing of motor vehicle telematics data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 2
Nagla discloses:
wherein the operation that broadcasts an update to the blockchain is a shared ledger transaction (para. 0187 & 0189).

Claim 3
Nagla discloses:
determining, via the one or more processors, that the vehicle has suffered a loss based upon the vehicle status message (para. 0014, 0028 & 0054).

Claim 4
Nagla disclose:
wherein the operation that determines that the loss is a total loss includes estimating an actual cash value (ACV) of the vehicle, the operation that determines whether the loss is a total loss further including a reliance in part on optional vehicle equipment of the vehicle stored on the blockchain (para. 0142, 0144 & 0145).


Claim 5
Nagla disclose:
wherein the determining operation further depends at least in part on identifying outstanding vehicle loan information on the blockchain and determining a current payoff amount based upon the outstanding vehicle loan information (para. 0153, 0178 & 0179).

Claim 6
Nagla disclose:
wherein the operation that updates the vehicle blockchain with the vehicle status message is an automatic operation performed by the vehicle and triggered by a vehicle event (para. 0101 & 0148).

Claim 7
Nagla disclose:
wherein the vehicle event is a periodic event (para. 0013).


Claim 8
Nagla disclose:
wherein the operation that updates the vehicle blockchain with the vehicle status message includes a cryptographic proof-of-identity of an entity performing the updating operation (para. 0089, 0104 & 0123).

Claim 13
Nagla discloses:
wherein the one or more processors configured to interface with the memory are further configured to: validate proof-of-identity information of one or more entities that have updated a state of the vehicle on the blockchain (para. 0089, 0104 & 0123).
Claim 14
Nagla discloses:
wherein the operation that determines whether the vehicle is a total loss includes determining an actual cash value (ACV) of the vehicle (para. 0142, 0144 & 0145).


Claim 15
 Nagla discloses:
wherein the one or more processors configured to interface with the memory are further configured to: request a mileage report to be taken and stored on the blockchain (para. 0101 & 0148).

Claim 16
Nagla discloses:
wherein the one or more processors configured to interface with the memory are further configured to: retrieving vehicle loan or lien information (para. 0153, 0178 & 0179).

Claim 17
 Nagla discloses:
wherein the retrieving operation further includes determining a current payoff amount (para. 0153, 0178 & 0179). 


Claim 19
Nagla discloses:
wherein the operation that initiates a payment is broadcast on the blockchain network to a public address owned by the person (para. 0160).

Claim 20
Nagla discloses:
wherein the status information of the vehicle includes a mileage of the vehicle (para. 0101 & 0148).

Claim 21
Nagla discloses:
wherein the status information of the vehicle includes status information stored on the blockchain by a vehicle manufacturer (para. 0101 & 0148).

Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla and in view of Alvarez and in further view of Wilson et al. US 2015/0324924 A1, hereafter Wilson.
Claim 11
Nagla & Alvarez discloses the limitations as shown in the rejection of Claim 9 above.  Nagla & Alvarez do not disclose the wherein the one or more processors configured to interface with the memory are further configured to: receive telematics data from the vehicle indicating the vehicle has been in a collision. However, Wilson, in Paragraph 0032 discloses “In certain embodiments, if the accident is associated with a vehicle (e.g., car, truck, boat, etc.) the telematics device and/or smart phone may include an impact sensor that automatically transmits a notification of the accident involving the vehicle to enhanced claims settlement server 101 when certain impact parameters are detected. Additional information such as speed, braking or acceleration for the time period immediately preceding and immediately subsequent to the accident as well as vehicle identifying information or insured information also may be transmitted by the telematics device and/or smart phone to the enhanced claims settlement server 101. The vehicle identifying information may include license plate number, vehicle identification number, and/or vehicle make/model.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Wilson with the technique of Nagla & Alvarez because it provides a streamlined and efficient process for claims management that is also quickly and accurately (Wilson para. 0006).  Therefore, the design incentives of streamlined and efficient provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 12
Nagla & Alvarez discloses the limitations as shown in the rejection of Claim 9 above.  Nagla & Alvarez do not disclose the wherein the one or more processors configured to interface with the memory are further configured to: receive telematics data from the vehicle indicating damage the vehicle has sustained in a collision. However, Wilson, in Paragraph 0032 discloses “In certain embodiments, if the accident is associated with a vehicle (e.g., car, truck, boat, etc.) the telematics device and/or smart phone may include an impact sensor that automatically transmits a notification of the accident involving the vehicle to enhanced claims settlement server 101 when certain impact parameters are detected. Additional information such as speed, braking or acceleration for the time period immediately preceding and immediately subsequent to the accident as well as vehicle identifying information or insured information also may be transmitted by the telematics device and/or smart phone to the enhanced claims settlement server 101. The vehicle identifying information may include license plate number, vehicle identification number, and/or vehicle make/model.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Wilson with the technique of Nagla & Alvarez because it provides a streamlined and efficient process for claims management that is also quickly and accurately (Wilson para. 0006).  Therefore, the design incentives of streamlined and efficient provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,037,246. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1-21 of U.S. Patent No. 11,037,246. That is, claims 1-21 of U.S. Patent No. 11,037,246falls entirely within the scope of claims 1-21 or, in other words, claims 1-21 are anticipated by claims 1-21 of U.S. Patent No. 11,037,246. 




	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haldenby et al. US 2017/00466652 A1 disclose generating secured blockchain-based ledger data structures that track an ownership and usage of one or more assets, such as Internet-connected devices.
Hearn et al. US 2017/0352012 A1 discloses a decentralized distributed ledger in which transactions are recorded by parties to the transactions without the use of a blockchain

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619